DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIMS

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 21-33, 35, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over MURRAY et al. (US 20200404617A1) in view of Ericsson (eDRX solution, measurements and performance, May 25-29, 2015, 3GPP TSG WG2 #90, Fukuoka, Japan).

Regarding claim 1, MURRAY et al. teach an apparatus for wireless communications at a user equipment (UE) (MURRAY [0141] a WTRU 102. As shown in FIG. 1B), comprising: 
a processor (MURRAY [0141] the example WTRU 102 may include a processor 118), 
non-removable memory 130, removable memory 132) coupled with the processor (MURRAY FIG. 1B); and 
instructions stored in the memory and executable by the processor (MURRAY [0184] all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions)to cause the apparatus to: 
identify a plurality of paging occasions associated with a wireless channel of a radio frequency spectrum band (MURRAY [0194] the Paging Occasion (PO) that a UE may monitor for the Paging Channel, for example in Idle Mode, may be determined based on the UE ID (e.g., UE_ID) and parameters which may be specified by the network.. the determination of the number of PF per PC and the number of PO per PF which may be in the cell , MURRAY [0485] A UE may receive paging indication on paging DCI/message on from multiple POs and from multiple beams and BWPs. For example, the PO for the UE may be different on different beams or bandwidth part) ;
monitor the wireless channel for paging information from a base station (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI) during a first paging occasion of the a UE may monitor one PO per paging cycle); 
receive, based at least in part on the monitoring (MURRAY [0234] a Paging Indicator may be transmitted during the PO), a paging termination message from the base station (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and 
ignore, based at least in part on the paging termination message, a remainder of the plurality of paging occasions (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions).
MURRAY et al. do not explicitly teach
ignore a remainder of the plurality of paging occasions.
In a similar endeavor, Ericsson teaches
ignore a remainder of the plurality of paging occasions (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).

The motivation of doing so would have reduced the consumption of the UE battery.

Regarding claim 2, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, wherein the paging termination message is included in a downlink control information (DCI) message (MURRAY [0291] An NR Paging Indicator, e.g., a P-RNTI or P-RNTI radio identifier, or the like, is herein denoted as NR-PRNTI. NR-PRNTI, and may be signaled as part of DCI, MURRAY [0294] a paging message is scheduled by DCI).

Regarding claim 3, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, wherein the paging termination message is included in a paging message (Ericsson section 2.1 lines 11-12 A possible stop criteria may be when the UE receives a paging message not addressed to that UE).
The motivation of doing so would have reduced the consumption of the UE battery.

Regarding claim 4, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, wherein the paging termination message comprises an explicit indication (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein ignoring the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 5, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, wherein the paging termination message is addressed to the UE (MURRAY [0292] indicate to the UE to stop monitoring paging occasions).

Regarding claim 6, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, wherein the paging termination message is addressed to a group of UEs including the UE (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).

Regarding claim 7, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 6, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive a configuration message from the base station configuring the group of UEs to monitor the first paging occasion (MURRAY [0302] The timer or number of paging occasions to monitor may be signaled to the UE through RRC configuration, MURRAY [0303] The semi-statically configured resources may be UE specific or specific to a group of UE).

Regarding claim 8, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 6, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).


Regarding claim 10, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, wherein the instructions to ignore the remainder of the plurality of paging occasions are executable by the processor to cause the apparatus to: 
ignore the reminder of the plurality of paging occasions immediately after receiving the paging termination message (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).


Regarding claim 21, MURRAY et al. teach An apparatus for wireless communications at a base station (MURRAY [0129] The base station 114a), comprising: 
a processor (MURRAY Fig. 1F processor 91 and co-processor 81), 
memory coupled with the processor (MURRAY [0180] Memories coupled to system bus 80 include random access memory (RAM) 82 and read only memory (ROM) 93) ; and 
instructions stored in the memory and executable by the processor (MURRAY [0180] Such memories include circuitry that allows information to be stored and retrieved )to cause the apparatus to: 
identify a plurality of paging occasions associated with a wireless channel of a radio frequency spectrum band (MURRAY [0194] the Paging Occasion (PO) that a UE may monitor for the Paging Channel, for example in Idle Mode, may be determined based on the UE ID (e.g., UE_ID) and parameters which may be specified by the network.. the determination of the number of PF per PC and the number of PO per PF which may be in the cell , MURRAY [0485] A UE may receive paging indication on paging DCI/message on from multiple POs and from multiple beams and BWPs. For example, the PO for the UE may be different on different beams or bandwidth part); 
a Paging Indicator may be transmitted during the PO), a paging termination message to a UE (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions);  Murray et al. do not explicitly teach 
refrain, based at least in part on the paging termination message, from transmitting paging information during a remainder of the plurality of paging occasions.
However Murray et al. teach
based at least in part on the paging termination message, the UE refrain from monitoring the remainder of the paging occasions ((MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Murray et al. by preventing the base stations from sending information in the remainder of the paging occasions since the UE does not monitor them
.

In a similar endeavor, Ericsson teaches
The UE ignores a remainder of the plurality of paging occasions (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the consumption of the UE battery and the signaling of the base station..
 

Regarding claim 22, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 21, wherein the paging termination message is included in one of a downlink control information (DCI) message (MURRAY [0291] An NR Paging Indicator, e.g., a P-RNTI or P-RNTI radio identifier, or the like, is herein denoted as NR-PRNTI. NR-PRNTI, and may be signaled as part of DCI, MURRAY [0294] a paging message is scheduled by DCI), or a paging message.

Regarding claim 23, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 22, wherein the paging termination message comprises an explicit indication (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein refraining from transmitting the paging information during the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 24, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 21, wherein the paging termination message is addressed to at least one of the UE or to a group of UEs (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).

Regarding claim 25, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 24, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).

Regarding claim 26, MURRAY et al. teach a method for wireless communications at a user equipment (UE), comprising: 
identifying a plurality of paging occasions associated with a wireless channel of a radio frequency spectrum band (MURRAY [0194] the Paging Occasion (PO) that a UE may monitor for the Paging Channel, for example in Idle Mode, may be determined based on the UE ID (e.g., UE_ID) and parameters which may be specified by the network.. the determination of the number of PF per PC and the number of PO per PF which may be in the cell , MURRAY [0485] A UE may receive paging indication on paging DCI/message on from multiple POs and from multiple beams and BWPs. For example, the PO for the UE may be different on different beams or bandwidth part); 
monitoring the wireless channel for paging information from a base station (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI) during a first paging occasion of the plurality of paging occasions (MURRAY [0195] a UE may monitor one PO per paging cycle);
receiving, based at least in part on the monitoring (MURRAY [0234] a Paging Indicator may be transmitted during the PO), a paging termination message from the base station (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and
Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions).
MURRAY et al. do not explicitly teach
ignore a remainder of the plurality of paging occasions.
In a similar endeavor, Ericsson teaches
ignore a remainder of the plurality of paging occasions (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the consumption of the UE battery.


Regarding claim 27, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is included in a downlink control information (DCI) message (MURRAY [0291] An NR Paging  MURRAY [0294] a paging message is scheduled by DCI).
.

Regarding claim 28, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is included in a paging message (Ericsson section 2.1 lines 11-12 A possible stop criteria may be when the UE receives a paging message not addressed to that UE).
The motivation of doing so would have reduced the consumption of the UE battery.

Regarding claim 29, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message comprises an explicit indication (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein ignoring the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 30, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is addressed to the UE (MURRAY [0292] indicate to the UE to stop monitoring paging occasions).

Regarding claim 31, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is addressed to a group of UEs including the UE (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).

Regarding claim 32, the combination of MURRAY et al. and Ericsson teaches the method of claim 31, further comprising: 
receiving a configuration message from the base station configuring the group 3 of UEs to monitor the first paging occasion (MURRAY [0302] The timer or number of paging occasions to monitor may be signaled to the UE through RRC configuration, MURRAY [0303] The semi-statically configured resources may be UE specific or specific to a group of UE).

Regarding claim 33, the combination of MURRAY et al. and Ericsson teaches the method of claim 31, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).


Regarding claim 35, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein ignoring the remainder of the plurality of paging occasions comprises:
ignoring the reminder of the plurality of paging occasions immediately after receiving the paging termination message (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 46, MURRAY et al. teach A method for wireless communications at a base station, comprising: 
identifying a plurality of paging occasions associated with a wireless channel of a radio frequency spectrum band (MURRAY [0194] the Paging Occasion (PO) that a UE may monitor for the Paging Channel, for example in Idle Mode, may be determined based on the UE ID (e.g., UE_ID) and parameters which may be specified by the network.. the determination of the number of PF per PC and the number of PO per PF which may be in the cell , MURRAY [0485] A UE may receive paging indication on paging DCI/message on from multiple POs and ;
sending, during a first paging occasion of the plurality of paging occasions, (MURRAY [0234] a Paging Indicator may be transmitted during the PO), a paging termination message to a UE (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions).
Murray et al. do not explicitly teach 
refraining, based at least in part on the paging termination message, from transmitting paging information during a remainder of the plurality of paging occasions.
However Murray et al. teach
based at least in part on the paging termination message, the UE refrain from monitoring the remainder of the paging occasions ((MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Murray et al. by preventing the base stations from sending information in the remainder of the paging occasions since the UE does not monitor them.

In a similar endeavor, Ericsson teaches
The UE ignores a remainder of the plurality of paging occasions (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the consumption of the UE battery and the signaling of the base station..

Regarding claim 47, the combination of MURRAY et al. and Ericsson teaches the method of claim 46, wherein the paging termination message is included in one of a downlink control information (DCI) message (MURRAY [0291] An NR Paging Indicator, e.g., a P-RNTI or P-RNTI radio identifier, or the like, is herein denoted as NR-PRNTI. NR-PRNTI, and may be signaled as part of DCI, MURRAY [0294] a paging message is scheduled by DCI), or a paging message.

Regarding claim 48, the combination of MURRAY et al. and Ericsson teaches the method of claim 47, wherein the paging termination message comprises an explicit The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein refraining from transmitting the paging information during the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).


Regarding claim 49, the combination of MURRAY et al. and Ericsson teaches the method of claim 46, wherein the paging termination message is addressed to at least one of the UE or to a group of UEs (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).


Regarding claim 50, the combination of MURRAY et al. and Ericsson teaches the method of claim 49, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).

Claims 12, 17-20, 37, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over MURRAY et al. (US 20200404617 A1) in view of Zhang et al. (US 20150296385 A1).

Regarding claim 12, MURRAY et al. teach An apparatus for wireless communications at a user equipment (UE) (MURRAY [0141] a WTRU 102. As shown in FIG. 1B), comprising: 
a processor (MURRAY [0141] the example WTRU 102 may include a processor 118), 
memory (MURRAY [0141] non-removable memory 130, removable memory 132) coupled with the processor (MURRAY FIG. 1B); and 
instructions stored in the memory and executable by the processor (MURRAY [0184] all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions)to cause the apparatus to: 
identify a plurality of paging occasions associated with a wireless channel of a radio frequency spectrum band (MURRAY [0194] the Paging Occasion (PO) that a UE may monitor for the Paging Channel, for example in Idle Mode, may be determined based on the UE ID (e.g., UE_ID) and parameters which may be specified by the network.. the determination of the number of PF per PC and  , MURRAY [0485] A UE may receive paging indication on paging DCI/message on from multiple POs and from multiple beams and BWPs. For example, the PO for the UE may be different on different beams or bandwidth part) ;
monitor the wireless channel for paging information from a base station (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI) during a first paging occasion of the plurality of paging occasions (MURRAY [0195] a UE may monitor one PO per paging cycle); 
MURRAY et al. do not teach
monitoring unlicensed radio frequency band;
determine a channel occupancy status of the base station with respect to the wireless channel of the unlicensed radio frequency spectrum band; 
determine, based at least in part on the monitoring and the channel occupancy status of the base station, a time to stop monitoring the wireless channel for the paging information; and 
ignore a remainder of the plurality of paging occasions based on the determined time.
In a similar endeavor, Zhang et al. teach
monitoring unlicensed radio frequency band (Zhang [0017] monitoring a first frame in a time period of an unlicensed radio frequency Zhang [0111] the UE may monitor the unlicensed radio frequency spectrum band);
determine a channel occupancy status of the base station with respect to the wireless channel of the unlicensed radio frequency spectrum band (Zhang [0005] determine whether a channel of the unlicensed radio frequency spectrum band is available);
determine, based at least in part on the monitoring and the channel occupancy status of the base station, a time to stop monitoring the wireless channel for the paging information (Zhang [0017] determining the instance of the signal failed to transmit during the first frame of the unlicensed radio frequency spectrum band due to unavailability of the unlicensed radio frequency spectrum band; and in response to the determining, monitoring a second frame); and 
ignore a remainder of the plurality of paging occasions based on the determined time (Zhang [0017] in response to the determining, monitoring a second frame in the time period in the unlicensed radio frequency spectrum band for the transmission of the instance of the signal. Note: monitoring a second frame teaches ignoring monitoring the remainder of the first frame because the signal failure during the first frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. paging occasions monitoring by incorporating Zhang paging on unlicensed spectrum, and ignoring monitoring the first frame upon detecting channel unavailability to arrive at the invention. 


Regarding claim 17, the combination of MURRAY et al. and Zhang et al. teaches the apparatus of claim 12, wherein the instructions to determine the channel occupancy status of the base station further are executable by the processor to cause the apparatus to: 
detect a data transmission from the base station during the first paging occasion (MURRAY [0234] a Paging Indicator may be transmitted during the PO, MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and
wherein determining the time to stop monitoring the wireless channel for the paging information is based at least in part on the data transmission (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 18, the combination of MURRAY et al. and Zhang et al. teaches the apparatus of claim 17, wherein the instructions are further executable by the processor to cause the apparatus to: 
detect a cell radio network temporary identifier (C-RNTI) corresponding to the UE, wherein detecting the data transmission is based at least in part on the C-RNTI (MURRAY [0186] In the RRC_CONNECTED state, there is a Radio 

Regarding claim 19, the combination of MURRAY et al. and Zhang et al. teaches the apparatus of claim 12, wherein the instructions to determine the channel occupancy status of the base station further are executable by the processor to cause the apparatus to: 
receive a downlink control information (DCI) corresponding to a physical downlink shared channel (PDSCH) (MURRAY [0313] all the DCIs indicate the same PDSCH resources for the paging message).

Regarding claim 20, the combination of MURRAY et al. and Zhang et al. teaches the apparatus of claim 12, wherein the first paging occasion comprises a plurality of paging monitoring occasions associated with different beams (MURRAY [0218] network may sweep the full set of beams in a single paging burst), and the instructions are further executable by the processor to cause the apparatus to: 
receive, during a first paging monitoring occasion of the plurality of paging monitoring occasions of the first paging occasion (MURRAY [0234] a Paging , a signal from the base station (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and wherein 
the instructions to determine the time to stop monitoring the wireless channel for the paging information further are executable by the processor to cause the apparatus to determine to stop monitoring subsequent paging monitoring occasions of the plurality of paging monitoring occasions based at least in part on receiving the signal from the base station (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions)..



Regarding claim 37, MURRAY et al. teach a method for wireless communications at a user equipment (UE), comprising:
identifying a plurality of paging occasions associated with a wireless channel of a frequency spectrum band (MURRAY [0194] the Paging Occasion (PO) that a UE may monitor for the Paging Channel, for example in Idle Mode, may be determined based on the UE ID (e.g., UE_ID) and parameters which may be specified by the network.. the determination of the number of PF per PC and the number of PO per PF which may be in the cell , MURRAY [0485] A UE may receive  ;
monitoring the wireless channel for paging information from a base station (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI) during a first paging occasion of the plurality of paging occasions (MURRAY [0195] a UE may monitor one PO per paging cycle).
MURRAY et al. do not teach
monitoring unlicensed radio frequency band;
determining a channel occupancy status of the base station with respect to the wireless channel of the unlicensed radio frequency spectrum band; 
determining, based at least in part on the monitoring and the channel occupancy status of the base station, a time to stop monitoring the wireless channel for the paging information; and 
ignoring a remainder of the plurality of paging occasions based on the determined time.
In a similar endeavor, Zhang et al. teach
monitoring unlicensed radio frequency band (Zhang [0017] monitoring a first frame in a time period of an unlicensed radio frequency spectrum band, Zhang [0111] the UE may monitor the unlicensed radio frequency spectrum band);
determine whether a channel of the unlicensed radio frequency spectrum band is available);
determining, based at least in part on the monitoring and the channel occupancy status of the base station, a time to stop monitoring the wireless channel for the paging information (Zhang [0017] determining the instance of the signal failed to transmit during the first frame of the unlicensed radio frequency spectrum band due to unavailability of the unlicensed radio frequency spectrum band; and in response to the determining, monitoring a second frame); and 
ignoring a remainder of the plurality of paging occasions based on the determined time (Zhang [0017] in response to the determining, monitoring a second frame in the time period in the unlicensed radio frequency spectrum band for the transmission of the instance of the signal. Note: monitoring a second frame teaches ignoring monitoring the remainder of the first frame because the signal failure during the first frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. paging occasions monitoring by incorporating Zhang paging on unlicensed spectrum, and ignoring monitoring the first frame upon detecting channel unavailability to arrive at the invention. 
The motivation of doing so would have reduced the consumption of the UE battery.


Regarding claim 42, the combination of MURRAY et al. and Zhang et al. teaches the method of claim 37, wherein determining the channel occupancy status of the base station further comprises: detecting a data transmission from the base station during the first paging occasion (MURRAY [0234] a Paging Indicator may be transmitted during the PO, MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and
wherein determining the time to stop monitoring the wireless channel for the paging information is based at least in part on the data transmission (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 43, the combination of MURRAY et al. and Zhang et al. teaches the method of claim 42, further comprising: 
detecting a cell radio network temporary identifier (C-RNTI) corresponding to the UE, wherein detecting the data transmission is based at least in part on the C-RNTI (MURRAY [0186] In the RRC_CONNECTED state, there is a Radio Resource Control (RRC) context. The cell to which the User Equipment (UE) belongs is known and an identity of the UE, the Cell Radio-Network Temporary Identifier (C-RNTI), used for signaling purposes between the UE and the network, has been 

Regarding claim 44, the combination of MURRAY et al. and Zhang et al. teaches the method of claim 37, wherein determining the channel occupancy status of the base station further comprises: receiving a downlink control information (DCI) corresponding to a physical downlink shared channel (PDSCH) (MURRAY [0313] all the DCIs indicate the same PDSCH resources for the paging message).

Regarding claim 45, the combination of MURRAY et al. and Zhang et al. teaches the method of claim 37, wherein the first paging occasion comprises a plurality of paging monitoring occasions associated with different beams (MURRAY [0218] network may sweep the full set of beams in a single paging burst), further comprising: 
receiving, during a first paging monitoring occasion of the plurality of paging monitoring occasions of the first paging occasion (MURRAY [0234] a Paging Indicator may be transmitted during the PO), a signal from the base station (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and wherein 
determining the time to stop monitoring the wireless channel for the paging information further comprises determining to stop monitoring subsequent paging Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions)..


Allowable Subject Matter
Claims 9, 11, 13-16, 34, 36, 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the combination of MURRAY et al. and Ericsson teaches The apparatus of claim 1, but does not teach
wherein the radio frequency spectrum band is an unlicensed radio frequency spectrum band, and the instructions are further executable by the processor to cause the apparatus to: 
receive an initial signal from the base station associated with a beginning of a channel occupancy time (COT); and 
determine that the first paging occasion is a next paging occasion of the plurality of paging occasions following the beginning of the COT.


Regarding claim 11, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 1, but does not teach
wherein the instructions to ignore the remainder of the plurality of paging occasions are executable by the processor to cause the apparatus to: 
identify a threshold amount of time after receiving an explicit indication in the paging termination message; and
ignore the remainder of the plurality of paging occasions upon expiration of the threshold amount of time after receiving the explicit indication

Regarding claim 13, the combination of MURRAY et al. and Zhang et al. teaches the apparatus of claim 12, but does not teach
wherein the instructions to determine the channel occupancy status of the base station are executable by the processor to cause the apparatus to: 
identify a channel occupancy time (COT) for the base station, wherein the first paging occasion is a next paging occasion of the plurality of paging occasions following the beginning of the COT.

Regarding claim 14-16, Claims 14-16 depends from claim 13
.

Regarding claim 34, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the radio frequency spectrum band is an unlicensed radio frequency spectrum band, but does not teach
the method further comprising: 
receiving an initial signal from the base station associated with a beginning of a channel occupancy time (COT); and 
determining that the first paging occasion is a next paging occasion of the plurality of paging occasions following the beginning of the COT.

Regarding claim 36, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, but does not teach
wherein ignoring the remainder of the plurality of paging occasions comprises: 
identifying a threshold amount of time after receiving an explicit indication in the paging termination message; and 
ignoring the remainder of the plurality of paging occasions upon expiration of the threshold amount of time after receiving the explicit indication.

Regarding claim 38, the combination of MURRAY et al. and Zhang et al. teaches the method of claim 37, but does not teach 
wherein determining the channel occupancy status of the base station comprises: 


Regarding claim 39-41, Claims 39-41 depends from claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAID M ELNOUBI/           Examiner, Art Unit 2644